DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 and 29 recites the limitations wherein "the fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene" is a new matter because of the amendment made to the independent claims 1 and 29.  There is insufficient support for this limitation in the disclosure. Claim 1 and 29 comprises limitation wherein “cooling a natural gas stream in an LNG facility via indirect heat exchange in a first refrigeration 
According to applicant’s original disclosure (figure 1), applicant have a support for a mixture of propane (C3H8) and a fluorinated olefin (HFO1234yf) with a laminar burning velocity of the mixture lower than about 40 cm/s. However, applicant original disclosure does not have support for a mixture of 75-90 mole percent propane (C3H8) and 10-25 mole percent fluorinated olefin (wherein the fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene), wherein the laminar burning velocity of the mixture being lower than about 40 cm/s. Therefore, there is insufficient support in the original disclosure for the recited claim limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5, 8, 29, 30 and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ransbarger et al. (US 2009/0277217) in view of Minor et al. (US 2006/0243945) and further in view of Mahler (US 2011/0031436).
In regard to claim 1, fig. 1 of Ransbarger teaches a method for liquefying natural gas to produce liquefied natural gas (LNG), said method comprising:
a) cooling (via HX 18) a natural gas stream (100) in an LNG facility via indirect heat exchange in a first refrigeration cycle (13) with at least 75-90 mole percent propane (See fig. 1; ¶ 0022) and 
b) further cooling (via HX 21) the natural gas stream via indirect heat exchange in a second refrigeration cycle (14) with at least 75 mole percent of ethylene (See fig. 1; ¶ 0022); and then
c) further cooling (via HX 24) the natural gas stream with 75-100 mole percent methane (See fig. 1; ¶ 0022); and
d) producing LNG (105/107) (See fig. 1).
Ransbarger teaches a first mixture comprising at least 75-90 mole percent propane and a second mixture comprising ethylene, but does not teach the first mixture additionally comprising an environmentally- friendly low combustibility refrigerant comprising 10-25 mole percent fluorinated olefin, and the second mixture additionally comprising a fluorinated olefin.
However, Minor teaches a refrigerant composition comprises fluoroolefin HFC-1234yf (2,3,3,3-tetrafluoropropene) and at least one additional compound selected from the group consisting of propane (See ¶ 0009-0013, 0094-0099), wherein Minor further teaches the 
In addition, Mahler teaches a refrigerant composition comprising HFO-1234yf and at least one additional compound selected from the group consisting of HFO-1234ze, HFO-1243zf, HCFC-243db, HCFC-244db, HFC-245cb, HFC-245fa, HCFO-1233xf, HCFO-1233zd, HCFC-253fb, HCFC-234ab, HCFC-243fa, ethylene, HFC-23, CFC-13, HFC-143a, HFC-152a, HFO-1243zf (See ¶ 0005-0009).
Since, Minor and Mahler teaches refrigerant composition of refrigerants with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the refrigerant compositions of Ransbarger's by adding adequate amount of fluorinated olefin into the first mixture, e.g., 10-25 % of HFC-1234yf in view of the teachings of Minor and also by adding fluorinated olefin like (e.g., HFO-1234yf, HFO-1234ze) into the ethylene mixture in view of the teachings of Mahler, in order to provides a refrigerant compositions that are less flammable, and ensures low life cycle climate performance and less burden on the environment.
In regards to the limitation wherein “the laminar burning velocity of said first mixture is lower than about 40 cm/s”--since, Ransbarger in view of Minor teaches the refrigerant compositions of propane with fluorinated olefin, within the claimed ranges of propane and fluorinated olefin (e.g., 90/10% or 80/20%), then it would be obvious for the prior art composition to also provide the claimed laminar burning velocity. This is also supported by applicant’s remarks showing that the provided amount of fluorinated olefin would provide the laminar velocity claimed (Page 4 of the Remark dated 01/05/2022).

    PNG
    media_image1.png
    133
    438
    media_image1.png
    Greyscale

In regard to claim 2, the modified Ransbarger in view of Minor/Mahler teaches the method of claim 1 wherein the fluorinated olefin includes 2 to about 10 carbons (See Minor Table 9 and Mahler ¶ 0005-0009).
In regard to claim 5, the modified Ransbarger in view of Minor teaches the method of claim 1, wherein the fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene (See Minor, ¶ 0153). Minor teaches hexafluoropropylene and tetrafluoroethylene.
In regard to claim 8, Ransbarger, as modified, teaches the method of claim 1 wherein the environmentally-friendly low combustibility refrigerant is used in an optimized cascade process (see Ransbarger, fig. 1; ¶ 0020).

In regard to claim 29, fig. 1 of Ransbarger teaches a method for liquefying natural gas to produce liquefied natural gas (LNG), said method comprising:
a) cooling (via HX 18) a natural gas stream (100) via indirect heat exchange in a first refrigeration cycle (13) with at least 75-90 mole percent propane (See fig. 1; ¶ 0022) and 
b) cooling (via HX 21) the natural gas stream via indirect heat exchange in a second refrigeration cycle (14) with at least 75 mole percent of ethylene (See fig. 1; ¶ 0022); and 
c) further cooling (via HX 24) the natural gas stream via a third open refrigeration cycle with 75-100 mole percent methane (See fig. 1; ¶ 0022); and

Ransbarger teaches a first mixture comprising at least 75-90 mole percent propane and a second mixture comprising ethylene, but does not teach the first mixture additionally comprising an environmentally- friendly low combustibility refrigerant comprising 10-25 mole percent fluorinated olefin, and the second mixture additionally comprising a fluorinated olefin.
However, Minor teaches a refrigerant composition comprises fluoroolefin HFC-1234yf (2,3,3,3-tetrafluoropropene) and at least one additional compound selected from the group consisting of propane (See ¶ 0009-0013, 0094-0099), wherein Minor further teaches the refrigerant composition comprises HFC-1234yf/propane with a concentration range of 20/80 and 10/90 wt % (See at least Page 28, the annotated Table 9 above).
In addition, Mahler teaches a refrigerant composition comprising HFO-1234yf and at least one additional compound selected from the group consisting of HFO-1234ze, HFO-1243zf, HCFC-243db, HCFC-244db, HFC-245cb, HFC-245fa, HCFO-1233xf, HCFO-1233zd, HCFC-253fb, HCFC-234ab, HCFC-243fa, ethylene, HFC-23, CFC-13, HFC-143a, HFC-152a, HFO-1243zf (See ¶ 0005-0009).
Since, Minor and Mahler teaches refrigerant composition of refrigerants with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the refrigerant compositions of Ransbarger's by adding adequate amount of fluorinated olefin into the first mixture, e.g., 10-25 % of HFC-1234yf in view of the teachings of Minor and also by adding fluorinated olefin like (e.g., HFO-1234yf, HFO-1234ze) into the ethylene mixture in view of the teachings of Mahler, in order to provides a refrigerant compositions that are less flammable, and ensures low life cycle climate performance and less burden on the environment.

Ransbarger in view of Minor further teaches the fluorinated olefin is selected from the group consisting of: difluoroethylene, hexafluoropropene and tetrafluoroethene (See Minor, ¶ 0153). Minor teaches hexafluoropropylene and tetrafluoroethylene.

In regard to claim 30, fig. 1 of Ransbarger teaches a method for liquefying natural gas to produce liquefied natural gas (LNG), said method comprising:
a) cooling (via HX 18) a natural gas stream (100) via indirect heat exchange in a first refrigeration cycle (13) with at least 75-90 mole percent propane (See fig. 1; ¶ 0022) and 
b) further cooling (via HX 21) the natural gas stream via indirect heat exchange in a second refrigeration cycle (14) with at least 75 mole percent of ethylene (See fig. 1; ¶ 0022); and 
c) further cooling (via HX 24) the natural gas stream via a third open refrigeration cycle with 75-100 mole percent methane, wherein at least 50 mole percent of said methane originates from processed natural gas produced in said method (See fig. 1; ¶ 0022: Ransbarger teaches all of the methane originates from processed natural gas produced in said method); and
d) producing LNG (105/107) (See fig. 1).

However, Minor teaches a refrigerant composition comprises fluoroolefin HFC-1234yf (2,3,3,3-tetrafluoropropene) and at least one additional compound selected from the group consisting of propane (See ¶ 0009-0013, 0094-0099), wherein Minor further teaches the refrigerant composition comprises HFC-1234yf/propane with a concentration range of 20/80 and 10/90 wt % (See at least Page 28, the annotated Table 9 above).
In addition, Mahler teaches a refrigerant composition comprising HFO-1234yf and at least one additional compound selected from the group consisting of HFO-1234ze, HFO-1243zf, HCFC-243db, HCFC-244db, HFC-245cb, HFC-245fa, HCFO-1233xf, HCFO-1233zd, HCFC-253fb, HCFC-234ab, HCFC-243fa, ethylene, HFC-23, CFC-13, HFC-143a, HFC-152a, HFO-1243zf (See ¶ 0005-0009).
Since, Minor and Mahler teaches refrigerant composition of refrigerants with an environmentally-friendly low combustibility refrigerant comprising fluorinated olefin, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the refrigerant compositions of Ransbarger's by adding adequate amount of fluorinated olefin into the first mixture, e.g., 10-25 % of HFC-1234yf in view of the teachings of Minor and also by adding fluorinated olefin like (e.g., HFO-1234yf, HFO-1234ze) into the ethylene mixture in view of the teachings of Mahler, in order to provides a refrigerant compositions that are less flammable, and ensures low life cycle climate performance and less burden on the environment.


In regard to claim 32, the modified Ransbarger in view of Minor/Mahler teaches the method of claim 30, wherein the fluorinated olefin is 2,3,3,3-tetrafluoropropene (See Minor at least Page 28, Table 9, ¶ 0094-0099 and Mahler ¶ 0005-0009). Both prior arts teach 2,3,3,3-tetrafluoropropene (HFC-1243zf) as a fluorinated olefin.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ransbarger, Minor and Mahler as applied to claim 1 above, and further in view of McCartney (US 6,564,579).
In regard to claim 11, Ransbarger teaches the method of claim 1, wherein Ransbarger teaches cooling a natural gas and producing and producing a liquefied natural gas, but does not teach vaporizing the liquefied natural gas. 
However, fig. 1 of McCartney teaches a method for vaporizing and recovery of natural gas liquids from liquefied natural gas, wherein an LNG is pumped out via pump (18, 22) and passed to one or more heat exchangers (26, 30) to vaporize the LNG, and the vaporized natural gas is passed to delivery to a pipeline or for other commercial use (See fig. 1; col. 4, line 40-62). .

Response to Arguments
Applicant's arguments filed 01/05/2022 have been fully considered but they are not persuasive. 
Applicant's arguments (Remark page 4) regarding the 35 U.S.C. 112(a) rejection wherein applicant argued that LBV of propane is given in Table 1 (~0.46 m/s = 46 cm/s). To obtain a mixture of LBV less than about 40 cm/s, it is merely an issue of adding a small amount of fluorinated olefin (HFO) to the propane—regardless of HFO identity—but not so little as to exceed 40 and not so much as to exceed the quoted limit of 25 mole%. There is no need to provide data for every HCF available, as the dilution principle holds true for all HFOs. By titrating the amount of HFO to propane to reach the ‘less than about’ 40 LBV value and still be within the 10-25 mole percent limit, we obtain a good balance between cost, environmental protection and reduced flammability. This rejection is not well supported and Applicants request its withdrawal. 
In response, examiner disagrees. It appears applicant is arguing enablement rather than the written description requirement. Even though examiner agrees that it would be obvious to one skilled in the art to produce a mixture of LBV of less than about 40 cm/s by titrating a small amount of fluorinated olefin (HFO) into propane, applicant has not proved the claimed subject matter is described in the specification in such a way as to reasonably convey to one skilled in 
Applicant's arguments (Remark page 5) that using “at least 50 mole percent of said methane originates from processed natural gas produced in said method” is not found in Mahler. [0022] says nothing about recycling the methane back into the system as the third refrigerant and the FIG. 1 and the description thereof only indicate that this recycling is possible, not how much it is used (see [0041]). Further, to the extent that “all” the methane is recycled to the third refrigeration unit, there would be no LNG produced, putting Ransbarger outside the scope of the claim. 
In response, examiner disagrees. Firstly, the examiner stated it is Ransbarger who teaches the claimed limitation not Mahler.  In regards to recycling methane from the natural gas as refrigerant, fig. 1 of Ransbarger clearly teaches that cooling to the refrigeration cycle (15) is only provided by streams 106 and 106a. As shown in fig. 1 and ¶ 0032, 0037, 0041 of Ransbarger, streams 106 and 106a are produced from the natural gas stream (105) and used as a refrigerant in HX 24. No additional/external refrigerant is used in the refrigeration cycle (15) to cool the natural gas. Therefore, Ransbarger teaching (¶ 0022) of the third refrigerant comprise at least 
Regarding the argument that the extent that “all” the methane is recycled to the third refrigeration unit, and there would be no LNG produced. The allegation is without any merit since all of the methane in the third refrigeration cycle could originate from the natural gas produced in the method and this would in no way exclude the ability of the method to produce natural gas product as provision of 100% from the natural gas produced merely means that the refrigerant is not provided from an external source and such does not speak to the amount of product used to provide the refrigerant.  
Applicant’s argument regarding inherency is moot in view of the new ground(s) of rejection (in view of Minor et al. US 2006/0243945).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763